107 F.3d 876
NOTICE:  Eighth Circuit Rule 28A(k) governs citation of unpublished opinions and provides that they are not precedent and generally should not be cited unless relevant to establishing the doctrines of res judicata, collateral estoppel, the law of the case, or if the opinion has persuasive value on a material issue and no published opinion would serve as well.UNITED STATES of America, Appellee,v.Paul C. TURNER, Appellant.
No. 96-3088.
United States Court of Appeals, Eighth Circuit.
Submitted:  Feb. 5, 1997Filed:  Feb. 20, 1997

Before HANSEN, MORRIS SHEPPARD ARNOLD, and MURPHY, Circuit Judges.
PER CURIAM.


1
Paul C. Turner appeals the 70-month sentence imposed by the district court1 after he pleaded guilty to attempting to possess with intent to distribute more than 500 grams of cocaine, in violation of 21 U.S.C. §§ 841(a)(1) and 846.  Turner argues he was entitled to an additional one-level acceptance-of-responsibility reduction under U.S. Sentencing Guidelines Manual § 3E1.1(b)(2) (1995), as his former counsel caused the delay in his plea, and he provided the government timely notice of his intent to plead guilty after new counsel was appointed.


2
We conclude the district court did not clearly err by refusing to grant the additional reduction.  See United States v. Patterson, 11 F.3d 824, 825 (8th Cir.1993) (per curiam) (standard of review).  By the time Turner pleaded guilty ten days before trial, the court had granted three continuances of the trial date and the government had fully prepared for trial.  See United States v. Thompson, 60 F.3d 514, 517 (8th Cir.1995).  Turner may bring any claim he has for ineffective assistance of counsel in a separate proceeding under 28 U.S.C. § 2255 where the record can be appropriately developed.  See United States v. Sanchez, 927 F.3d 376, 378 (8th Cir.1991).


3
Accordingly, we affirm.



1
 The Honorable Carol E. Jackson, United States District Judge for the Eastern District of Missouri